Citation Nr: 0523256	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-30 697	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
laceration of the left ring finger.  

2.  Entitlement to an initial compensable rating for weakness 
of the left little finger and left middle finger.

3.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.

REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
January 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The RO confirmed and continued a noncompensable 
evaluation for residuals of a laceration of the left ring 
finger.  That rating had been in effect since January 14, 
1966.  As well, the RO granted service connection for 
weakness of the left middle finger and left little finger as 
secondary to the already service-connected disability 
involving the left ring finger.  A noncompensable evaluation 
was assigned for this additional disability, effective April 
2, 2003.  The RO also denied a 10 percent evaluation based 
upon multiple, noncompensable, service-connected 
disabilities.

Since the claim concerning the left little and middle fingers 
stems from an original grant of service connection, the issue 
on appeal is whether the veteran is entitled to a higher, 
i.e., compensable, initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when the veteran appeals the 
initial rating assigned for his disability, just after 
establishing his entitlement to service connection for it, 
VA must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the pendency of his appeal).

The veteran testified at a videoconference hearing in March 
2004 before the undersigned Veterans Law Judge (VLJ) of the 
Board.  The transcript of the proceeding is of record.



The Board remanded the claims to the RO in August 2004 for 
further development and consideration.  Unfortunately, 
however, the RO did not complete all of the development 
requested.  So, for the reasons discussed below, these claims 
are again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board previously remanded the veteran's claims to the RO 
in August 2004 to have him undergo a VA orthopedic 
examination to obtain a medical opinion concerning the 
current severity of his service-connected left middle, ring, 
and little finger disabilities at issue.  This included 
indicating whether he has ankylosis or limitation of motion 
in these fingers, as described in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5220-5230 (2004).

Unfortunately, though, the VA physician who examined the 
veteran on remand in August 2004 primarily cited findings 
concerning the range of motion, fixed deformity, and extent 
of functional impairment in the veteran's left ring finger.  
The diagnosis only mentioned this specific finger, not also 
the other two (the left middle and little fingers) - which 
are also at issue in this appeal.  Some of the findings in 
the report of that evaluation concerned these two additional 
fingers, but it is still unclear whether the veteran has 
ankylosis or limitation of motion in these fingers, aside 
from the findings mentioned concerning his ring finger in 
particular.

The VA examiner also obtained an X-ray of the veteran's left 
ring finger, which revealed increased narrowing of the fourth 
interphalangeal joint, but there was no X-ray of the other 
fingers at issue (the left middle and little fingers).  
If, for example, the examiner did not deem an X-ray of these 
additional fingers necessary to make a clinical assessment, 
then this needs to be expressly indicated in the report of 
the evaluation.

The veteran is entitled, as a matter of law, to have the RO 
comply with the Board's remand directives.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Consequently, since the 
RO completed some - but not all - of the diagnostic testing 
and evaluation requested in the Board's prior remand, the 
physician who examined the veteran in August 2004 must be 
given an opportunity to submit an addendum to the report of 
that evaluation providing the additional information needed 
concerning the left middle and little fingers.  And if, for 
whatever reason, it is not possible to have this same 
physician comment further, then the veteran must be 
reexamined to obtain this necessary information.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is again REMANDED to the RO for the 
following development and consideration:

1.  If possible, have the VA examiner who 
evaluated the veteran in August 2004 
(following the Board's prior remand) 
submit an addendum to the report of that 
evaluation indicating whether the veteran 
has ankylosis or limitation of motion in 
his left middle and little fingers.  
(Note:  the report of the August 2004 
examination primarily addresses these 
symptoms as they concern his left ring 
finger, but this information is also 
needed concerning his adjacent left 
middle and little fingers because they 
are at issue, too.  And if, for example, 
there is no ascertainable functional 
impairment in these additional fingers, 
so by implication no ankylosis or 
limitation of motion, then this must be 
expressly indicated in the addendum 
report because VA adjudicators cannot 
make this inductive leap).



Other relevant considerations include 
whether there is evidence of pain, 
weakness, premature fatigability, 
incoordination, etc., in these digits and 
whether there is likely to be additional 
range of motion loss (above and beyond 
that objectively shown) as a consequence 
- such as when the veteran's symptoms 
"flare up" or after prolonged use.  If 
there is no pain, no limitation of motion 
and/or no limitation of function, etc., 
please specifically indicate this.  
(Note:  VA adjudicators cannot presume 
that lack of mention of these symptoms 
necessarily means the veteran did not 
have them, or did not have relevant 
complaints).

Please also indicate whether the veteran 
has arthritis in his left middle and 
little fingers?  (Note:  the previous X-
ray, from the August 2004 VA examination, 
only mentioned the increased joint space 
narrowing in his left ring finger.)  If 
he also has arthritis in these additional 
fingers (his left middle and little 
fingers), please provide a copy of the 
radiology report confirming this and 
discuss the extent of it.

Any indications that the veteran's 
complaints of pain or other 
symptomatology were not in accord with 
the physical findings on examination 
should be directly addressed and 
discussed in the supplemental report.

To facilitate making these 
determinations, the examiner must be 
provided a copy of the claims file - 
including a copy of this remand and the 
applicable rating criteria contained in 
38 C.F.R. § 4.71a, DCs 5220 through 5230.  
The examiner is also asked to indicate 
that he or she has reviewed the claims 
folder and applicable rating criteria.

*If, for whatever reason, it is not 
possible to have the VA examiner who 
conducted the August 2004 evaluation 
comment further, providing the additional 
information requested concerning the left 
middle and little fingers in a 
supplemental report, then have the 
veteran reexamined to obtain this 
necessary information.

2.  Review the supplemental report (or, 
if necessary, the report of the 
reexamination) to ensure it contains 
responses to the questions posed.  If 
not, take corrective action.  See 
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  The 
RO must consider 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010, and DCs 
5220-5230.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

